         Case 1:20-cv-00706-DLC Document 378 Filed 02/03/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK

 FEDERAL TRADE COMMISSION, et al.,

                        Plaintiffs,               Civil Action No. 1:20-cv-00706-DLC

 v.

 VYERA PHARMACEUTICALS, LLC, et al.,

                        Defendants.


                        MOTION TO WITHDRAW AS COUNSEL

TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:

       PLEASE TAKE NOTICE THAT Francis A. DeSimone hereby requests to withdraw as

counsel of record for Defendants Vyera Pharmaceuticals, LLC and Phoenixus AG in the above-

captioned case. Mr. DeSimone asks to be removed from the case docket and from the Notice of

Electronic Filing System as indicated on the docket. Defendants Vyera Pharmaceuticals, LLC

and Phoenixus AG continue to be represented by Morgan, Lewis & Bockius LLP and its counsel

of record.


 Dated: February 3, 2021                       Respectfully submitted,


                                                 /s/ Francis A. DeSimone
                                               Francis A. DeSimone
                                               Morgan, Lewis & Bockius LLP
                                               1701 Market Street
                                               Philadelphia, Pennsylvania 19103
                                               Tel.: (215) 963-5000
                                               Fax: (215) 963-5001
                                               frank.desimone@morganlewis.com

                                               Attorneys for Defendants Vyera
                                               Pharmaceuticals, LLC and Phoenixus AG
